                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF ALASKA

    CONOCOPHILLIPS ALASKA, INC.,                               )
                                                               )
                                      Plaintiff,               )
                                                               )
    v.                                                         )
                                                               )
    FORREST WRIGHT; AMANDA WRIGHT;                             )        Case No. 3:19-cv-00311-SLG
    NATHAN KEAYS; KELLY KEAYS;                                 )
    ECO EDGE ARMORING, LLC; DAVID                              )        Lead Case
    BENEFIELD; WRIGHT CAPITAL                                  )
    INVESTMENTS, LLC; and DB OILFIELD                          )
    SUPPORT SERVICES,                                          )
                                                               )
                                      Defendants.              )
                                                               )
                                                               )
    CONOCOPHILLIPS ALASKA, INC.,                               )
                                                               )
                                      Plaintiff,               )
                                                               )
    FORREST WRIGHT; AMANDA WRIGHT;                             )        Case No. 3:20-cv-00072-SLG
    DAVID BENEFIELD; WRIGHT CAPITAL                            )
    INVESTMENTS, LLC; and DB OILFIELD                          )
    SUPPORT SERVICES,                                          )
                                                               )
                                      Defendants.              )
                                                               )

    ORDER TRANSFERRING CERTAIN ASSETS AND REAL PROPERTY FROM
    DEFENDANTS FORREST WRIGHT AND WRIGHT CAPITAL INVESTMENTS,
                LLC TO CONOCOPHILLIPS ALASKA, INC.

            This matter having come before the Court upon Plaintiff ConocoPhillips Alaska
-

    Inc.’s (“CPAI”) Application for Default Judgment (filed May 1, 2020, Document 63),

    and Plaintiff’s Supplemental Briefing of June 3, 2020 alternatively requesting an Order


    Order                                                                                            Page 1 of 18
    ConocoPhillips Alaska, Inc. v. Forrest Wright and Amanda Wright, et. al. Case No. 3:19-cv-00311-SLG
     Case 3:19-cv-00311-SLG Document 85 Filed 06/05/20 Page 1 of 18
    transferring certain assets and real property from Defendants Forrest Wright and Wright

    Capital Investments, LLC to Plaintiff, and based upon assertions in Plaintiff’s Complaint

    at Document 1, the Declarations of Cindy Klose, Jeff Laughlin, Ryan Wickline, Kristin

    Scott Byron III, and Dan Kouf, filed with Plaintiff’s Ex Parte Motion for Preliminary

    Injunction (Document 3), Jason Mattson’s Affidavit filed with Plaintiff’s Application for

    Default Judgment (Document 63), Forrest Wright and Wright Capital Investments,

    LLC’s failure to Answer the Complaint and/or to dispute the allegations in the Complaint,

    the subsequent Entry of Default against Forrest Wright and Wright Capital Investments,

    LLC of March 9, 2020 (Document 53), and other facts contained in filings and pleadings

    in this case,

            IT IS HEREBY ORDERED:

            1.       Plaintiff has alleged and Defendants Forrest Wright and Wright Capital

    Investments, LLC have not opposed or presented any evidence otherwise, that funds

    improperly and fraudulently obtained from ConocoPhillips Alaska, Inc. were deposited

    into the Spectrum Consulting Services account at Alaska USA Federal Credit Union

    ending in 0183, the Wells Fargo account for Wright Capital Investments, LLC ending in

    4392, the Forrest Wright and Amanda Wright joint account at Alaska USA Federal Credit

    Union ending in 5623, and that Forrest Wright and Wright Capital Investments, LLC

    used improperly and/or funds fraudulently obtained from CPAI to purchase real property

-   in Las Vegas, Nevada (which properties are more fully described in Paragraph 6 below).

            2.       Defendant Amanda Wright has disclaimed any and all interest in said funds

    in the accounts listed in Paragraph 1 (above) including specifically disclaiming any

    Order                                                                                            Page 2 of 18
    ConocoPhillips Alaska, Inc. v. Forrest Wright and Amanda Wright, et. al. Case No. 3:19-cv-00311-SLG
     Case 3:19-cv-00311-SLG Document 85 Filed 06/05/20 Page 2 of 18
    interest in those Wright Capital Investments, LLC or Spectrum Consulting Services, bank

    or credit union accounts, and disclaiming any interest in the Wright’s joint account at

    Alaska USA Federal Credit Union ending in 0183. Ms. Wright has expressly affirmed

    she does not oppose the transfer of any funds or assets from those three accounts to

    ConocoPhillips Alaska, Inc. without any limitations (see Paragraphs 1-4, Document 62).

               3.       Defendant Amanda Wright has similarly disclaimed any interest in the

    Nevada real properties purchased in the name of Wright Capital Investments, LLC, and

    has stipulated CPAI is entitled to a constructive trust over those Nevada real properties,

    with legal title to them rightfully vested in CPAI or its designees.1

               4.       Based upon the unopposed allegations by Plaintiff CPAI that the funds in

    the three accounts listed in Paragraph 1 above were improperly obtained by Forrest

    Wright and Wright Capital Investments, LLC, and the express disclaimer by Amanda

    Wright of any interest in those funds, or any interest she may have in the real property

    listed in Paragraph 6 (below), all monetary balances that are in the accounts described in

    Paragraph 1 above shall be transferred by that bank and that credit union to

    ConocoPhillips Alaska, Inc., by issuing checks for those accounts balances, made payable

    to ConocoPhillips Alaska, Inc., and providing those checks to Attorney Timothy Lamb at

    Delaney Wiles, Inc., 1007 West 3rd Avenue, Suite 300, Anchorage, Alaska 99501.2

               5.       Wright Capital Investments, LLC is the alter ego of Forrest Wright and the

-   corporate fiction as between Wright Capital Investments, LLC and Forrest Wright are



    1
        See Document 62, Paragraph 5.
    2
        The checks shall be mailed certified mail return receipt requested, or hand-delivered to Mr. Lamb at that address.

    Order                                                                                            Page 3 of 18
    ConocoPhillips Alaska, Inc. v. Forrest Wright and Amanda Wright, et. al. Case No. 3:19-cv-00311-SLG
        Case 3:19-cv-00311-SLG Document 85 Filed 06/05/20 Page 3 of 18
    hereby dissolved such that Forrest Wright is liable for the obligations of Wright Capital

    Investments, LLC.

            6.       Based upon the unopposed allegations by Plaintiff that the real properties

    situated in Las Vegas, Nevada were acquired and maintained by Wright Capital

    Investments, LLC with funds improperly and fraudulently obtained from CPAI, and the

    fact Amanda Wright disclaims any interest in those Nevada real properties and has

    stipulated that legal title to them should be rightfully vested in CPAI, a constructive trust

    is hereby imposed on the real and personal property of Wright Capital Investments, LLC

    as set forth herein (the “Properties”). The following Properties are hereby deemed to be

    held by its owner of record in trust for the benefit of CPAI, such that CPAI is the true

    beneficial owner of the Property:

                 a. Assessor’s Parcel Number (“APN”) 138-23-613-035
                    6233 Espinosa Avenue
                    Las Vegas, Nevada

                 b. APN 138-24-115-006
                    5908 W Bartlett Avenue
                    Las Vegas, Nevada

                 c. APN 138-25-112-019
                    1524 Saylor Way
                    Las Vegas, Nevada

                 d. APN 138-25-114-057
                    1400 Saylor Way
                    Las Vegas, Nevada

-                e. APN 138-25-312-008
                    5824 Iris Avenue
                    Las Vegas, Nevada

                 f. APN 138-25-314-039

    Order                                                                                            Page 4 of 18
    ConocoPhillips Alaska, Inc. v. Forrest Wright and Amanda Wright, et. al. Case No. 3:19-cv-00311-SLG
     Case 3:19-cv-00311-SLG Document 85 Filed 06/05/20 Page 4 of 18
                     5821 Halifax Avenue
                     Las Vegas, Nevada

                g. APN 138-34-711-027
                   716 Vincent Way
                   Las Vegas, Nevada

                h. APN 138-34-712-050
                   609 Cline Street
                   Las Vegas, Nevada

                i. APN 138-35-711-036
                   501 Slayton Drive
                   Las Vegas, Nevada

                j. APN 138-36-120-029
                   5420 Banjo Street
                   Las Vegas, Nevada

                k. APN 139-08-411-011
                   3602 Gold Sluice Avenue
                   North Las Vegas, Nevada

                l. APN 139-19-213-079
                   4609 Sawyer Avenue
                   Las Vegas, Nevada

                m. APN 139-29-714-050
                   2149 Sleepy Court
                   Las Vegas, Nevada

                n. APN 139-30-318-007
                   721 Fairway Drive
                   Las Vegas, Nevada

                o. APN 140-22-314-028
                   1826 Green Acres Avenue
                   Las Vegas, Nevada
-

                p. APN 163-01-612-049
                   5201 Mountain View Drive
                   Las Vegas, Nevada


    Order                                                                                            Page 5 of 18
    ConocoPhillips Alaska, Inc. v. Forrest Wright and Amanda Wright, et. al. Case No. 3:19-cv-00311-SLG
     Case 3:19-cv-00311-SLG Document 85 Filed 06/05/20 Page 5 of 18
                 q. APN 163-15-810-114
                    3973 Arrowood Drive
                    Las Vegas, Nevada

                 r. All rents and proceeds of the Property currently held by Orange Realty
                    Group.

            7.       Defendants are hereby permanently enjoined against any further transfer,

    encumbrance or disposition of the Property pursuant to Nevada Revised Statute (“NRS”)

    112.210(c)(1) as follows:

                 a. If Defendants are not restrained by court order, CPAI will likely suffer

                     immediate and irreparable injury through the potential dissipation of funds

                     Forrest Wright and Wright Capital Investments, LLC obtained from CPAI

                     through improper means, dissipation or further transfer or real property

                     Forrest Wright and Wright Capital Investments, LLC purchased using

                     funds improperly obtained from CPAI, and any rents derived from or loan

                     proceeds related to those properties.

                 b. Therefore, Defendants, together with their officers, directors, managers,

                     agents, servants, employees, and attorneys are hereby permanently

                     restrained and enjoined from selling, transferring, encumbering, or

                     disposing of any monies received from CPAI and any assets—including

                     real, personal, tangible, and intangible property—purchased, paid for, or

                     maintained with assets or money received from or paid to them by CPAI.
-

                     This includes without limitation the Property identified herein in Paragraph

                     6 (a) – (r) and the funds in the bank accounts identified herein in Paragraph


    Order                                                                                            Page 6 of 18
    ConocoPhillips Alaska, Inc. v. Forrest Wright and Amanda Wright, et. al. Case No. 3:19-cv-00311-SLG
     Case 3:19-cv-00311-SLG Document 85 Filed 06/05/20 Page 6 of 18
                     7 (a) – (d), together with all the proceeds, rents, income, interest, dividends,

                     or profits on any such assets.

            8.       CPAI is entitled to avoidance of the fraudulent transfers of funds made by

    Defendants pursuant to NRS 112.210(1)(a) and other applicable law, and to the return of

    funds not rightfully theirs.            Therefore, pursuant to NRS 112.210(c)(1), and other

    applicable laws, all funds held in the following accounts owned or controlled by Forrest

    Wright, Wright Capital Investments, LLC, and Spectrum Consulting Services, or any

    combination thereof, shall be immediately transferred to CPAI:

                 a. Alaska USA Federal Credit Union, Acct No. 4780183 (Spectrum

                     Consulting Services –owned by Forrest Wright and/or Forrest Wright and

                     Amanda Wright);3

                 b. Alaska USA Federal Credit Union, Acct No. 1135623 (Forrest and

                     Amanda Wright); 4

                 c. Wells Fargo, Acct No. 9310614392 (Wright Capital Investments, LLC);5

            9.       A receiver is hereby appointed pursuant to FRCP 66, NRS 112.210, and

    NRS 32.260(1)(b)(2) for the operation, management, and sale and/or liquidation of the

    Property identified herein in Paragraph 6(a) – (r) in accordance with the terms set forth

    below. The Court, being fully apprised of this matter, finds and concludes that the



    3
-     See Docket 62, Stipulation of Amanda Wright, ¶3, Amanda Wright disclaimed any and all interest in said funds and
    expressly stated she does not oppose the transfer of funds from this account to ConocoPhillips Alaska, Inc.
    4
      See Docket 62, Stipulation of Amanda Wright, ¶2, Amanda Wright disclaimed any and all interest in said funds and
    expressly stated she does not oppose the transfer of funds from this account to ConocoPhillips Alaska, Inc.
    5
      Wright Capital Investments is managed by Forrest Wright and Amanda Wright. See Docket 62, Stipulation of
    Amanda Wright, ¶4. Ms. Wright disclaimed any and all interest in said funds and expressly stated she does not oppose
    the transfer of funds from this account to ConocoPhillips Alaska, Inc.

    Order                                                                                            Page 7 of 18
    ConocoPhillips Alaska, Inc. v. Forrest Wright and Amanda Wright, et. al. Case No. 3:19-cv-00311-SLG
        Case 3:19-cv-00311-SLG Document 85 Filed 06/05/20 Page 7 of 18
    appointment of a receiver is necessary to aid in execution of this Order, to carry this

    Order into effect, and to levy execution on the assets fraudulently transferred by

    Defendants, and each of them, and the proceeds of such assets, specifically, the Property

    identified herein in Paragraph 7(a) – (d).

            10.      Jason Mattson of Orange Realty Group is hereby appointed the receiver

    (“Receiver”) of the Property.

            11.      The Receiver shall not be required to file or post a bond.

            12.      The Court appoints the Receiver the Managing Agent of the Property, to

    take control of the Property, together with all related documents, books, records, papers,

    and accounts of Defendants.

            13.      Defendants and any and all persons or entities acting under their direction

    or on their behalf are directed and ordered to immediately surrender to the Receiver all

    Property and assets of the Property including, but not limited to, the following:

                  a. All royalties, rents, revenues, issues, profits, and income of the Property;

                  b. All deposits, regardless of when received, together with all books, records,

                     deposit books, checks and check books, together with names, addresses,

                     contact names, telephone and facsimile numbers where any and all deposits

                     are held, plus all account numbers;

                  c. All accounting records, accounting software, computers, laptops,

-                    passwords, books of account, general ledgers, accounts receivable records,

                     accounts payable records, cash receipts records, checkbooks, accounts,

                     passbooks, and all other accounting documents;

    Order                                                                                            Page 8 of 18
    ConocoPhillips Alaska, Inc. v. Forrest Wright and Amanda Wright, et. al. Case No. 3:19-cv-00311-SLG
     Case 3:19-cv-00311-SLG Document 85 Filed 06/05/20 Page 8 of 18
                d. All vendors’, advertisers’ and other clients’ names, addresses, telephone,

                     facsimile and account numbers or other similar records;

                e. All accounts receivable, payments, rents including all statements and

                     records of deposits, advances, and prepaid contracts or rents, if applicable;

                f. All contracts, agreements, leases and subleases, including all amendments,

                     modifications, and renewals thereof, as well as all proposed contracts,

                     agreements, leases and subleases (whether or not executed) and copies of

                     any and all documents pertaining to any negotiations for the Property;

                g. All insurance policies, including workers’ compensation, business, liability

                     and property damage coverage, name and address of insurance companies,

                     amount of coverage and expiration dates of each policy;

                h. The names, addresses and account numbers of all utility and

                     communications companies providing services to the Property;

                i. All environmental reports or studies, including ADA surveys;

                j. All tax assessments, liens, and notices of delinquency, and penalty notices;

                k. All mechanics’ liens, stop notices, or demands for payment by actual or

                     potential mechanics lienors;

                l. All maintenance/service contracts;

                m. All bills and invoices unpaid as of the date of this Order;

-               n. All licenses, permits, notices, approvals, citations, violations, and fines

                     whether in effect or lapsed, issued by any federal, state, county or public

                     agency;

    Order                                                                                            Page 9 of 18
    ConocoPhillips Alaska, Inc. v. Forrest Wright and Amanda Wright, et. al. Case No. 3:19-cv-00311-SLG
     Case 3:19-cv-00311-SLG Document 85 Filed 06/05/20 Page 9 of 18
                  o. All tax returns, schedules, operating statements including the most current

                     operating statement;

                  p. All business plans, whether completed or proposed;

                  q. All keys, security codes, or other security companies and information

                     relating to the building and improvements utilized by the Property;

                  r. All original documents of formation and title documents relating to

                     Defendants;

                  s. All work orders, including all amendments, modifications, and revisions

                     thereof, whether in process or recently completed;

                  t. All documents relating to repairs, including all estimated costs of repair;

                  u. All inspection reports, appraisals, assessments, correspondence, or

                     memoranda regarding the condition or value of the Property;

                  v. All documents relating to any potential purchasers or their agents interested

                     in the acquisition of any property of the Property;

                  w. All documents relating to any loans, mortgages, deeds of trust, notes, liens,

                     or any other instruments secured by all or part of the Property;

                  x. All documents relating to any leases and/or subleases, including all

                     amendments, modifications, and renewals thereof, as well as all proposed

                     contracts, agreements, leases and subleases (whether or not executed),

-                    pertaining to the Property; and

                  y. All Federal Tax Identification numbers associated with the Property.

            14.      Any and all persons or entities acting under the Defendants’ direction or on

    Order                                                                                            Page 10 of 18
    ConocoPhillips Alaska, Inc. v. Forrest Wright and Amanda Wright, et. al. Case No. 3:19-cv-00311-SLG
    Case 3:19-cv-00311-SLG Document 85 Filed 06/05/20 Page 10 of 18
    their behalf are further directed and ordered to deliver to the Receiver all rents, revenues,

    issues, profits, and security deposits of and from the Property, which may yet come into

    their possession or come under their control.

            15.      Pending further order of this Court, Defendants, their officers, and each of

    their respective partners, directors, agents, servants, and employees, and all persons or

    entities acting under or in concert with them, or for them, and all other persons with actual

    or constructive knowledge of this Order, and each of them, shall not:

                  a. Commit or permit any waste on the Property or any part thereof, or suffer

                     or commit or permit any act on the Property on any part thereof in violation

                     of law, or remove, transfer, encumber or otherwise dispose of any of the

                     Property or the fixtures thereon, or the Property or any part thereof;

                  b. Directly or indirectly interfere in any manner with the discharge of the

                     Receiver’s duties under this Order or the Receiver’s possession of and

                     preservation, maintenance, and/or sale of the Property or related litigation,

                     and shall not interfere with Plaintiff or the Receiver in any way connected

                     with the Receiver’s protection of CPAI’s interests in the Property;

                  c. Interfere with the Receiver’s right to immediate possession of all of the

                     Defendant’s accounts holding rents and profits from the Property, and shall

                     turn over all such funds held, wherever held, to the Receiver in furtherance

-                    of his duties in furtherance of the receivership estate;

                  d. Demand collection, receive, or in any way divert or use any of the mail,

                     income, royalties, rents, issues, profits, accounts receivable or other income

    Order                                                                                            Page 11 of 18
    ConocoPhillips Alaska, Inc. v. Forrest Wright and Amanda Wright, et. al. Case No. 3:19-cv-00311-SLG
    Case 3:19-cv-00311-SLG Document 85 Filed 06/05/20 Page 11 of 18
                     from the Property and/or interfere in any manner with collecting or

                     receiving any mail, income, rents, royalties, issues, accounts receivable,

                     profits or substitution thereof;

                  e. Expend, disburse, transfer, assign, sell, convey, devise, pledge, mortgage,

                     create a security interest in, encumber, conceal or in any manner

                     whatsoever deal in or dispose of the whole or any part of the Property

                     and/or Defendants’ books and records, without prior court order;

                  f. Do any act which will, or which will tend to, impair, defeat, divert, prevent

                     or prejudice the preservation of the Property, Defendants’ books and

                     records, the preservation of CPAI’s interest in the Property and/or CPAI’s

                     other collateral.

            16.      Within 30 days of taking control and possession under this Order, the

    Receiver shall provide an inventory itemizing all personal property and real property of

    which he has taken control or possession and shall promptly file supplemental inventories

    of any personal property subsequently coming into the receivership estate.

            17.      Subject to the final approval of this Court, the Receiver shall be

    compensated for his services as follows: (a) Orange Realty will continue to receive its

    contractual management fee which is 7% of the gross rents collected on the Property,

    which shall be paid on a monthly basis; and (b) up to 3% seller broker’s commission for

-   any sale of any of the Property in accordance with this Order. The Receiver shall also be

    entitled to reimbursement of his reasonable out-of-pocket costs and expenses. The

    Receiver shall be entitled to a project management fee of 5% of the job cost for his

    Order                                                                                            Page 12 of 18
    ConocoPhillips Alaska, Inc. v. Forrest Wright and Amanda Wright, et. al. Case No. 3:19-cv-00311-SLG
    Case 3:19-cv-00311-SLG Document 85 Filed 06/05/20 Page 12 of 18
    involvement with any major repair project (defined as $5,000.00 or greater) that may be

    necessary on the Property prior to sale or otherwise.

            18.      The Receiver shall lease, operate, manage, control and conduct the

    Property and its business, and incur the expenses necessary in such operation,

    management, control, and conduct in the ordinary and usual course of business

    concerning the Property, and shall do all things and incur the risks and obligations

    ordinarily incurred by owners, managers, and operators of similar properties, and no such

    risks or obligations so incurred shall be the personal risk or obligation of the Receiver or

    of those who are acting or have acted on behalf of the Receiver, but shall be a risk or

    obligation of the receivership estate. In carrying out his duties hereunder, the Receiver

    shall comply with all applicable state and federal laws, including, without limitation, all

    applicable Housing Choice Voucher Rental Assistance Program (Section 8) guidelines.

    Notwithstanding the foregoing, the Receiver’s actions shall be subject to, and shall not

    breach, this Order.

            19.      The Receiver is hereby authorized and directed to market and list for sale

    any parcel or all of the Property and to sell all or part of the Property in such a manner as

    he reasonably believes would maximize the value received therefrom, whether by

    individual sales of parcels of the real property or by group sale(s), subject to the final

    approval of CPAI. The Receiver may offer a reasonable sales commission to buyer’s real

-   estate agent or broker of an amount up to 3% at Receiver’s discretion. The Receiver shall

    not be an eligible purchaser of any of the Property, unless otherwise approved by CPAI

    and the Court.

    Order                                                                                            Page 13 of 18
    ConocoPhillips Alaska, Inc. v. Forrest Wright and Amanda Wright, et. al. Case No. 3:19-cv-00311-SLG
    Case 3:19-cv-00311-SLG Document 85 Filed 06/05/20 Page 13 of 18
            20.      The Receiver is further authorized to, in his discretion, maintain current

    leases and/or subleases of any or all of the Property, to negotiate with any existing tenants

    of the Property and enter any agreements regarding the termination or early termination

    of any leases, and/or to secure new tenants for any or all of the Property, subject to the

    final approval of CPAI.

            21.      The Receiver shall keep all funds related to the Property in a segregated

    bank account, and is authorized to open and maintain checking and savings accounts, in

    the name of the receivership estate and separate from its own professional and personal

    accounts, in a federally insured lending institution, and shall pay only those bills which

    are reasonable and necessary for the operation and maintenance of the Property and/or as

    necessary to maximize the value of the Property, subject to the final approval of CPAI.

    This may include, but is not limited to, payment of the Note secured by the Deed of Trust

    recorded in the Official Records of the Clark County Recorder, Instrument # 20190911-

    0003071 in favor of the Simons Revocable Trust in principal sum of $329,800.00, which

    amounts under said Deed of Trust may be paid out of rents and any other proceeds of sale

    of APNs 163-15-810-114 and 138-25-314-039, or out of other rents or proceeds of sale

    of any of the remaining Property, at the Receiver’s discretion, to preserve and conserve

    the receivership estate for the benefit of CPAI. The Receiver shall obtain CPAI approval

    prior to making payments other than those ordinarily and necessarily incurred in the

-   operation of the Property. The Receiver may, in his discretion, pay amounts to CPAI to

    reduce the amounts due, owing and unpaid by Defendants under this Order and to reduce

    the accrual of interest on such amounts.

    Order                                                                                            Page 14 of 18
    ConocoPhillips Alaska, Inc. v. Forrest Wright and Amanda Wright, et. al. Case No. 3:19-cv-00311-SLG
    Case 3:19-cv-00311-SLG Document 85 Filed 06/05/20 Page 14 of 18
            22.      The Receiver shall prepare within the first 30 days, and every 60 days after

    his appointment and for so long as the Property shall remain in his possession or care,

    reports setting forth all receipts and disbursements, cash flow, changes in the assets in his

    charge, claims against the assets in his charge, and other relevant operational issues that

    have occurred during the preceding two months. The Receiver is directed to file such

    reports with the Clerk of this Court. The Receiver shall also serve a copy of each such

    report on the attorneys of record for the parties and any other interested parties who

    request the same.

            23.      The Receiver shall have no responsibility for filing federal and/or state

    income tax and/or payroll tax returns and shall not be responsible for paying any of the

    Defendants’ unpaid federal and state taxes and expenses. The responsibility for such

    filings and payments lies exclusively with Defendants and their agents, employees, and

    representatives.

            24.      The Receiver, as managing agent for the Property, is authorized to

    negotiate, make, enter into, or modify contracts or agreements affecting any part or all of

    the Property and to immediately terminate any existing contract, agreement or instrument

    which is not, in the Receiver’s sole and absolute discretion, deemed commercially

    reasonable or beneficial to the operation of the Property, subject to in all cases pursuant

    to this paragraph, the consent of CPAI.

-           25.      Any security or other deposits which any tenants have paid to Defendants

    or their agents, and which are not paid to the Receiver, and over which the Receiver has

    no control, shall be Defendants’ obligations and may not be refunded by the Receiver

    Order                                                                                            Page 15 of 18
    ConocoPhillips Alaska, Inc. v. Forrest Wright and Amanda Wright, et. al. Case No. 3:19-cv-00311-SLG
    Case 3:19-cv-00311-SLG Document 85 Filed 06/05/20 Page 15 of 18
    without a prior order of the Court.

            26.      The Receiver may demand, collect, and receive all rents, revenues, and

    profits for the Property or any part of it that are owed, unpaid, and uncollected as of the

    Effective Date of this Order, or hereafter to become due.

            27.      Subject to further order of this Court, the Receiver may (i) institute and

    prosecute all suits as may be reasonably necessary in the Receiver’s opinion to protect

    the Property, and (ii) defend all such suits and actions as may be instituted against the

    Receiver.

            28.      The Receiver may obtain and pay any reasonable price for any lawful

    license and, to the extent permitted by law, exercise the privileges of any existing license

    issued in connection with the Property or any business transacted with respect to it, until

    further order of the Court, and to do all things necessary to protect and maintain said

    licenses, including without limitation, taking such license in the name of the Receiver

    personally or a nominee of the Receiver personally.

            29.      The Receiver shall be entitled to utilize the tax identification numbers

    associated with the Property during his operation of the receivership property to the

    extent permitted by law, or at the Receiver’s discretion, the Receiver may obtain new tax

    identification numbers.

            30.      Except as otherwise provided in this Order, the Receiver shall hold and

-   retain all money that may come into his possession, custody, and control by virtue of his

    appointment, and not expended for any other authorized purpose otherwise provided

    under this Order, until further ordered by this Court.

    Order                                                                                            Page 16 of 18
    ConocoPhillips Alaska, Inc. v. Forrest Wright and Amanda Wright, et. al. Case No. 3:19-cv-00311-SLG
    Case 3:19-cv-00311-SLG Document 85 Filed 06/05/20 Page 16 of 18
            31.      The Receiver shall maintain adequate insurance over the Property to the

    same extent and in the same manner as it has heretofore been insured, or as in the opinion

    of the Receiver may seem fit and proper, and to cause all presently existing policies to be

    amended by adding Receiver and the receivership estate as an additional insured within

    20 days of the entry of this Order. If there is inadequate insurance or insufficient funds

    in the receivership estate to procure adequate insurance, the Receiver is directed to

    immediately take appropriate action to remedy the deficiency and to notify this Court

    regarding such deficiency. During the period in which the Property is uninsured or

    underinsured, the Receiver shall not be personally responsible for any claims arising

    therefore.

            32.      The Receiver is authorized to place the Property or any part of the Property

    for sale on the market and undertake any and all other duties associated with marketing

    and sale of the Property, including executing documents necessary for consummation of

    a sale, with such sale being subject to CPAI’s approval. The Receiver is hereby appointed

    as attorney-in-fact for Wright Capital Investments, LLC and shall have authority to act

    on behalf of Wright Capital Investments, LLC with regard to the management and

    operation of the Property and the execution of any and all documents necessary or as may

    reasonably be required to effectuate the transfer of legal title to the Property. Any title

    or escrow company shall be permitted to rely upon this Order’s appointment of the

-   Receiver as attorney-in-fact for Wright Capital Investments, LLC.

            33.      The Receiver and the parties to this action may, from time to time, on an

    ex parte basis (if appropriate) or by noticed motion on an expedited basis, petition this

    Order                                                                                            Page 17 of 18
    ConocoPhillips Alaska, Inc. v. Forrest Wright and Amanda Wright, et. al. Case No. 3:19-cv-00311-SLG
    Case 3:19-cv-00311-SLG Document 85 Filed 06/05/20 Page 17 of 18
    Court for instructions in furtherance of this Order and further orders this Court may

    hereafter make.

            34.      No individual or entity may sue the Receiver without first obtaining the

    permission of this Court.

            35.      Upon sale of all of the Property, the receivership shall automatically

    terminate, and any remaining personal property, including the remaining proceeds of

    such sale(s) of the Property, in possession of the Receiver shall be transferred to CPAI.

            36.      No later than 60 days after the receivership terminates, the Receiver shall

    file and serve a motion for approval of the Receiver’s final report and account. The

    Receiver shall give notice of such motion to all persons of whom the Receiver is aware

    who have potential claims against receivership property. The motion to approve the final

    report and account and for discharge of the Receiver shall contain a declaration or

    declarations (i) stating what was done during the receivership; (ii) certifying the accuracy

    of the final accounting; (iii) stating the basis for the termination of the receivership; and

    (iv) stating the basis for an order for the distribution of any surplus or payment of any

    deficit. In addition, the motion shall contain a summary of the receivership accounting,

    which shall include (i) the total revenues received; (ii) the total expenditures identified

    and enumerated by major categories; (iii) the net amount of any surplus or deficit; and

    (iv) evidence of necessary supporting facts.

-           DATED this 5th day of June, 2020 at Anchorage, Alaska.

                                                       /s/ Sharon L. Gleason
                                                       HONORABLE SHARON L. GLEASON
                                                       United States District Judge

    Order                                                                                            Page 18 of 18
    ConocoPhillips Alaska, Inc. v. Forrest Wright and Amanda Wright, et. al. Case No. 3:19-cv-00311-SLG
    Case 3:19-cv-00311-SLG Document 85 Filed 06/05/20 Page 18 of 18
